Citation Nr: 1036904	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-45 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a bilateral elbow condition 
(claimed as loss of soft tissue and bone mass).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk





INTRODUCTION

The Veteran served on active duty in the Army from November 1966 
to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In correspondence dated and received in September 2008, the 
Veteran withdrew his appeal for entitlement to service connection 
for soft tissue sarcoma in hips, knees, and femur due to Agent 
Orange exposure.  As such, this issue is not before the Board for 
appellate consideration.  38 C.F.R. § 20.204(c) (2009).

A Board hearing was scheduled for August 2010; however, in a June 
2010 letter, the Veteran stated that he was unable to attend the 
hearing.  As the Veteran has not requested that the hearing be 
rescheduled, the Board deems the Veteran's request for such a 
hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2009).


FINDING OF FACT

The current medical evidence of record fails to show any current 
bilateral elbow condition.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral 
elbow condition have not been met.  38 U.S.C.A.  §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2008 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  This letter also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, and post service 
treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and degenerative arthritis becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred 
in service, even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  A 
veteran who served in the Republic of Vietnam during the period 
from January 9, 1962 to May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service-connected if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32,395 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is experiencing loss of soft tissue 
and bone mass of both elbows.  He appears to contend that the 
condition of his elbows was caused by Agent Orange exposure while 
serving in the Republic of Vietnam.  He further appears to 
contend that the need for left hip and right knee replacements is 
proof of the effects of Agent Orange on his elbows.  The Board 
notes that the Veteran served in the Republic of Vietnam during 
the Vietnam era, his exposure to an herbicide agent in service is 
presumed.

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for a bilateral elbow 
condition is not warranted on any basis.

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of any elbow condition.  

Private treatment records dating from 2004 to September 2008 
reveal diagnoses of severe degenerative arthritis of the left hip 
and right knee, as well as joint replacements for these 
conditions.  These records reflect no complaints or findings 
regarding the elbows.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, 
current medical records fail to reflect any disability with 
respect to the elbows.  In the absence of a current disability, 
service connection for his claimed bilateral elbow condition 
cannot be established.

The Veteran contends that his "loss of soft tissue and bone 
mass" in his knee and hip results from a soft tissue sarcoma and 
is related to Agent Orange exposure.  He further contends that 
such is proof that the toxin is spreading through his body 
causing elbow disability.  However, as a lay person, he is not 
competent render an opinion as to the existence or etiology of 
arthritis, loss of soft tissue and bone mass, or soft tissue 
sarcomas, as such requires medical expertise which he is not 
shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify as 
to symptoms but not to provide medical diagnosis).  

While the Veteran contends that the conditions of his left hip 
and right knee are a spreading soft tissue sarcoma, review of his 
current medical records indicates that he suffers from 
degenerative osteoarthritis in his hip and knee which resulted in 
the replacements of those joints.  In fact, in a September 2008 
statement, he acknowledged that no soft tissue sarcoma was found 
during his knee operation and he withdrew his appeal for that 
claim at that time.  Subsequently, however, he has returned to 
the contention that his knee and hip problems are the result of 
soft tissue sarcomas, and therefore, his elbows are too.  The 
Board concludes that the medical findings by his private 
physicians are of greater probative value than the Veteran's 
allegations that his knee and hip disorders are soft tissue 
sarcomas which have spread to his elbows.  There is absolutely no 
evidence of record to support his contention that he suffers from 
a spreading soft tissue sarcoma, nor that any arthritis he has is 
in any way related to service.  Arthritis is not a condition 
recognized by VA as being due to herbicide exposure, and 
therefore it is not subject to presumptive service connection on 
the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposes of obtaining a medical 
opinion.  However, the current medical evidence fails to reflect 
any complaints or findings regarding the elbows, and there is no 
evidence of any elbow complaints or injury in service.  Further, 
the record does not contain any competent evidence to suggest a 
possible association between this alleged disability and 
service.  Thus, under these circumstances, there is no duty to 
provide a medical examination or to obtain a medical opinion.  
38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that an elbow condition was not 
shown in service or currently.  As such, there is no basis to 
establish service connection for the claimed elbow condition. 

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral elbow condition 
is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


